DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims subject matter only disclosed in prior application no 16/989,408 (‘488), filed 23 December 2020, now patent no. 11,083,944 (‘944). Accordingly, since there is no support in 13/529,917 (‘917) for the presently claimed subject matter, then it would appear that this application may claim priority back to ‘488 and not (‘917). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 12-13, 16-20, 22, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of Duke (US 2012/0322587 A1).
Claim 1, Jenkins discloses a system for assisting a user with programming of a custom basketball shots made in a row practice arrangement, the system comprising: 
a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of pass receipt locations (1000A-1000G) located about a basketball playing surface (500); 
a user interface
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

a control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said user interface indicating a user selection of a subset of said pass receipt locations for said custom basketball shots made in a row practice arrangement, and a number of shots to be made in a row at each of said pass receipt locations in said custom basketball shots made in a row practice arrangement and command said ball ejector to launch said basketballs (99) to a particular one of said pass receipt locations in said subset until data is received indicating that said number of shots is made in a row at said particular one of said plurality of pass receipt locations, cease launching basketballs to said particular one of said plurality of pass receipt locations, begin launching basketballs to a second particular one of said plurality of pass receipt locations in said subset, and generate data for a report indicating performance feedback for the user during the custom basketball shots made in a row practice arrangement (column 4, lines 1-28).
Jenkins discloses the claimed device with the exception of report generator for receiving the gathered data in a desired manner.  However, as disclosed by Duke (paragraphs 0010, 0011, 0032 0065) it is known in the art to generate data charts and graphs indicating performance feedback.  It would have been obvious to one of ordinary skill in the art to have used such a reporting module given that Duke teaches such is an appropriate manner to communicate and display to the user the gathered data so the user may improve his or her shot accuracy.
Claim 2, Jenkins shows a detector configured to detect made basketball shots (goal score sensor 872; figure 28; column 20, lines 11-16).
Claim 3, Jenkins as modified above further shows said performance feedback of said report comprises one or more cumulative shooting efficiency percentages for at least two respective ones of said pass receipt locations in said subset (paragraphs 0030, 0068, 0107, 0109).
Claim 4, Jenkins as modified above further shows said performance feedback of said report comprises shooting efficiency percentages, separately displayed for each respective one of said pass receipt locations in said subset on a location-by-location basis (paragraphs 0081, 0082, 0098).
Claim 6, Jenkins alone and as modified above further shows said performance feedback of said report comprises graphically displayed indication of success for at least two of said pass receipt locations in said subset (figures 1315 of the Duke reference; figure 31 of Jenkins).
Claim 7, Jenkins discloses the claimed device with the exception of having a wireless server in wireless electronic communication with said control system and configured to electronically display said report at a computer or smart device However, as disclosed by Duke (paragraphs 0034, 0044, 0055, 0065) it is known in the art to include a remote server in wireless communication with a smart device.  It would have been obvious to one of ordinary skill in the art to have used such a remote server for Jenkins system given that Duke teaches such is an appropriate manner to communicate with users regarding the gathered data.
Claim 8, Jenkins as modified above further shows said server is configured to electronically display said report at a website or at an application installed at said computer or smart device (paragraph 0162).
Claim 12, Jenkins shows a portable basketball launching machine comprising; 
a net system (10); wheels (410); and 
a structural framework assembly (base platform 400; column 4, lines 36-47; figures 1 and 2), wherein said ball ejector (10), said user interface, said net system, and said wheels are connected to said structural framework assembly.
Claim 13, Jenkins alone and as modified above further shows said portable basketball launching machine comprises said control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52).
Claim 16, Jenkins alone and as modified above further shows the user interface comprises an input area for selecting pre-programmed drills (column 9, lines 24-42; paragraph  Abstract of the Disclosure, 0010, 0034 of Duke reference) selection area configured to permit selection of one of a number of pre-programmed basketball practice arrangements; and 
the control system is configured to, upon receipt of data indicating user selection at the input area, command the ball ejector to launch at least one basketball to a pre-determined subset of multiple ones of said plurality of pass receipt locations.
Claim 17, Jenkins alone and as modified above further shows said control system is configured to record a non-serial order in which said plurality of selectable input pass receipt locations in said subset are selected by the user; and 
said control system is configured to command the ball ejector to launch the basketballs in the non-serial order in which said plurality of selectable input pass receipt locations are selected by the user.
Claim 18, Jenkins alone and as modified above show said user interface comprises a number of buttons spaced apart to visually correspond with said pass receipt locations on a one-to-one basis (paragraphs 0034, 0037, 0051, 0052  of Duke reference and column 9, lines 24-53 of the Jenkins reference); and said buttons are visible following selection (the buttons are naturally visible to the user).
Claim 19, Jenkins alone and as modified above teaches said user interface comprises a start button (paragraphs 0034, 0053 of Duke reference and column 9, lines 24-53 of the Jenkins reference); and said control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) is configured to launch basketballs to each of the pass receipt locations corresponding to said pass receipt input locations selected state by said user upon receipt of data indicating user selection of said start button as part of said custom basketball shots made in a row practice arrangement. 
Claim 20, Jenkins discloses a system for assisting a user with programming of a custom basketball shots made in a row practice arrangement, the system comprising:
a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of pass receipt locations (1000A-1000G)  located about a basketball playing surface (500); 
a user interface
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 
 
a detector (goal score sensor 872; figure 28; column 20, lines 11-16) configured to detect made basketball shots; and
a control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said user interface indicating a user selection of a subset of said pass receipt locations for said custom basketball shots made in a row practice arrangement, and a number of shots to be made in a row at each of said pass receipt locations in said custom basketball shots made in a row practice arrangement and command said ball ejector to launch said basketballs to a particular one of said pass receipt locations in said subset until data is received from said detector indicating that said number of shots is made in a row at said particular one of said plurality of pass receipt locations, cease launching basketballs to said particular one of said plurality of pass receipt locations, begin launching basketballs to a second particular one of said plurality of pass receipt locations in said subset, and generate data for a report indicating a performance score for the user during the custom basketball shots made in a row practice arrangement including indication of player success/failure in making basketball shots at individual one or multiple ones of said pass receipt locations in said subset (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time; as shown in figure 1, the ball delivery locations are marked on the court and the interface programs/inputs the desired ball delivery locations on the interface; once the ball(s) have been delivered and the user attempts to make a basket, the detector, detects whether or not the ball was a hit or miss; the collected data is communicated to the control system which in turn displays the data to the end user; column 6, lines 53-67 and column 7, lines 1-16; column 9, lines 24-42).  It is the examiner’s position that Jenkins reads on the claimed limitations, should applicant disagree with the examiner’s position, the following rejection is included.
Jenkins discloses the claimed device with the exception of the control system configured to receive data from said user interface indicating a user selection i.e. custom basketball shots made in a row.  However, as disclosed by Duke (paragraphs 0007, 0034, 0040, 0053 ) it is known in the art to a control system configured to receive data from said user interface indicating a user selection i.e. custom basketball shots made in a row.  It would have been obvious to one of ordinary skill in the art to have used such a reporting module given that Duke teaches such is an appropriate manner to communicate and convey to the user the gathered data so the user may improve his or her shot accuracy.
Claim 22, Jenkins shows said detector comprises a photo sensor (sensor 872). 
Claim 23, Jenkins shows said detector comprises a photo sensor (sensor 872). 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Double Patenting
The Terminal Disclaimer received on 12 September 2022 has been accepted. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
10 November  2022